 

Exhibit 10.3

 

 

Corporate Integrity Agreement

Between The

Office Of Inspector General

Of The

Department Of Health And Human Services

And

Universal Health services, Inc. AND UHS OF DELAWARE, INC.

 

I.Preamble

Universal Health Services, Inc. and UHS of Delaware, Inc. (collectively, UHS),
hereby enter into this Corporate Integrity Agreement (CIA) with the Office of
Inspector General (OIG) of the United States Department of Health and Human
Services (HHS) to promote compliance with the statutes, regulations, and written
directives of Medicare, Medicaid, and all other Federal health care programs (as
defined in 42 U.S.C. § 1320a-7b(f)) (Federal health care program
requirements).  Contemporaneously with this CIA, UHS is entering into a
Settlement Agreement with the United States.  This CIA applies to UHS’s
Behavioral Health Division and UHS’s oversight and management of that division.

 

UHS represents that, prior to this CIA, UHS voluntarily established a Compliance
Program which provides for, among other things (i) a Corporate Compliance and
Privacy Officer, division compliance officers, facility compliance officers and
a Compliance Committee, (ii) a compliance training and education program, (iii)
an internal process for reviewing quality of care, including performing audits
and responding to quality-related incidents, (iv) a confidential disclosure
reporting hotline, (v) auditing and monitoring activities, (vi) a disclosure
program enabling individuals to disclose any identified issues or questions
associated with UHS’s policies, conduct, practices, or procedures, and (vii)
various policies and procedures aimed at ensuring that UHS’s participation in
the federal health care programs conforms to all Federal and state laws and
Federal health care program requirements.  UHS shall continue these and other
aspects of its Compliance Program throughout the term of this CIA and shall do
so in accordance with the terms set forth below.  

 

II.Term And Scope Of The CIA

 

A.The period of the compliance obligations assumed by UHS under this CIA shall
be five years from the effective date of this CIA.  The “Effective Date” shall
be the date on which the final signatory of this CIA executes this CIA.  Each
one-year period,

 

--------------------------------------------------------------------------------

 

beginning with the one-year period following the Effective Date, shall be
referred to as a “Reporting Period.”  

 

B.  For the purposes of this CIA, the term “Behavioral Health Facilities” means
UHS Behavioral Division and all facilities or programs in which UHS has an
ownership or control interest, as defined in 42 U.S.C. § 1320a-3(a)(3), that are
Medicare- or Medicaid-certified to provide inpatient or residential psychiatric
services or inpatient or residential substance use disorder treatment services,
including but not limited to psychiatric hospitals, mental hospitals,
psychiatric residential treatment facilities, or any institution for mental
disease.

 

C.  Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of:  (1) UHS’s final Annual Report; or (2) any additional materials
submitted by UHS pursuant to OIG’s request, whichever is later.

 

D.  For purposes of this CIA, the term “Covered Persons” includes:

 

1.all owners who are natural persons (other than shareholders who: (1) have an
ownership interest of less than 5% and (2) acquired the ownership interest
through public trading), officers, directors, and employees of UHS;

 

2.all owners, officers, and directors, and employees of the Behavioral Health
Facilities; and

  

3.all contractors, subcontractors, agents, and other persons of the Behavioral
Health Facilities who: (1) are involved directly or indirectly in the delivery
of patient care; (2) make assessments of patients that affect treatment
decisions or reimbursement; (3) perform billing, coding, audit, or review
functions; (4) make decisions or provide oversight about staffing, patient care,
reimbursement, policies and procedures, or this CIA; or (5) perform any function
that relates to or is covered by this CIA, including individuals who are
responsible for quality assurance, setting policies or procedures, or making
staffing decisions.

 

Notwithstanding the above, this term presumptively does not include part-time or
per diem employees, contractors, subcontractors, agents, and other persons who
are not reasonably expected to work more than 160 hours per year, except that
any such individuals shall become “Covered Persons” at the point when they work
more than 160 hours during a Reporting Period.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



2

--------------------------------------------------------------------------------

 

III.Corporate Integrity Obligations

 

UHS shall establish and maintain a Compliance Program that includes the
following elements:

 

A.  Compliance Officer and Committee, Board of Directors, and Management
Compliance Obligations

 

1.  Compliance Officer.  Within 90 days after the Effective Date, UHS shall
appoint a Compliance Officer and shall maintain a Compliance Officer for the
term of the CIA.  The Compliance Officer must have sufficient compliance and
quality assurance experience to effectively oversee the implementation of the
requirements of this CIA.  The Compliance Officer shall be an employee and a
member of senior management of UHS, shall report directly to the President of
UHS, Inc., and shall not be or be subordinate to the General Counsel, Chief
Financial Officer, or Chief Operating Officer, or have any responsibilities that
involve acting in any capacity as legal counsel or supervising legal counsel
functions for UHS.

 

The Compliance Officer shall be responsible for, without limitation:

 

 

a.

developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA, and Federal
health care program requirements;

 

 

b.

making periodic (at least quarterly) reports regarding compliance matters
directly to the Audit Committee of the Board of UHS, and shall be authorized to
report on such matters to the Audit Committee of the Board of UHS at any
time.  Written documentation of the Compliance Officer’s reports to the Audit
Committee of the Board of UHS shall be made available to OIG upon request; and

 

 

c.

monitoring the day-to-day compliance activities engaged in by UHS and any
reporting obligations created under this CIA, and ensuring that UHS is
appropriately identifying and correcting quality of care problems.

 

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.

 

UHS shall report to OIG, in writing, any changes in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



3

--------------------------------------------------------------------------------

 

perform the duties necessary to meet the obligations in this CIA, within five
days after such a change.

 

2.Compliance Committee. Within 90 days after the Effective Date, UHS shall
appoint a Compliance Committee.  

 

 

a.  

General Responsibilities.  This committee shall support the Compliance Officer
in fulfilling his/her responsibilities (e.g., developing and implementing
policies, procedures, and practices designed to ensure compliance with the
requirements set forth in this CIA and Federal health care program requirements;
monitoring the day-to-day compliance activities engaged in by UHS; monitoring
any reporting obligations created under this CIA; and ensuring that UHS is
appropriately identifying and correcting quality of care problems).  The
Compliance Committee shall, at a minimum, include the Compliance Officer and
other members of UHS senior management necessary to meet the requirements of
this CIA (e.g., representatives from among senior personnel responsible for
clinical operations and quality of care, human resources, operations and
nursing).  The Compliance Officer shall chair the Compliance Committee.

 

The Compliance Committee shall meet, at a minimum, every month.  For each
scheduled Compliance Committee meeting, senior management of the UHS Behavioral
Health Division shall report to the Compliance Committee on the adequacy of care
being provided by the Behavioral Health Facilities.  The minutes of the
Compliance Committee meetings shall be made available to the OIG upon request.  

 

UHS shall report to OIG, in writing, any actions or changes that would affect
the Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.

 

 

b.  

Staffing Responsibilities.  The Compliance Committee shall implement processes
for identifying staffing-related issues or concerns, assess the adequacy of
staffing, and make recommendations regarding how to improve or enhance the
staffing at the Behavioral Health Facilities.  The Compliance Committee shall
consult with appropriate personnel from the Behavioral Health Facilities and the
Independent Monitor



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



4

--------------------------------------------------------------------------------

 

 

required under Section III.D of this CIA in implementing processes and assessing
staffing at the Behavioral Health Facilities.  The Compliance Committee also
shall review the development and implementation of the staffing-related policies
and procedures required by Section III.B of this CIA.

  

 

c.

Quality of Care Review Program.  The Compliance Committee shall ensure that,
within 120 days after the Effective Date, UHS has a program for performing
internal quality audits and reviews (hereinafter “Quality of Care Review
Program”) that complies with the following requirements:

 

 

i.  

make findings as to whether the patients at the Behavioral Health Facilities are
receiving the quality of care and quality of life consistent with professionally
recognized standards of care and applicable federal and state statutes,
regulations, and directives;

 

 

ii.  

review quality of care related incidents and analyze root causes for those
incidents; and  

 

 

iii.  

develop corrective action plans in response to identified quality of care
problems and track the implementation and effectiveness of those plans.

 

 

d.  

Quality of Care Dashboard.  The Compliance Committee, in consultation with the
Monitor required under Section III.D of this CIA, shall create and implement a
“Quality of Care Dashboard” (Dashboard).  Quality measure data shall be
collected and reported on the Dashboard.  Within six months after the Effective
Date, the Compliance Committee shall:  (1) identify and establish the overall
quality improvement goals for UHS based on its assessment of UHS’s quality of
care risk areas; (2) identify and establish the quality measures related to
those goals that UHS will monitor through the data analysis; and (3) establish
performance metrics for each quality measure.  The Compliance Committee shall
measure, analyze, and track the performance metrics for the quality measures on
a monthly basis, monitoring progress towards the quality improvement goals.  At
least annually, the Compliance Committee shall review the quality measures to



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



5

--------------------------------------------------------------------------------

 

 

determine if revisions are appropriate and shall make any necessary revisions
based on such review.

 

3.  Board of Directors Compliance Obligations.  The Audit Committee of the Board
of UHS (Audit Committee of the Board) shall be responsible for the review and
oversight of matters related to compliance with the requirements and obligations
of this CIA, Federal health care program requirements, and professionally
recognized standards of care.  The Audit Committee of the Board must include
independent (i.e., non-executive) members.  The Audit Committee of the Board
shall be readily available to the Compliance Officer and the Monitor required
under Section III.D of this CIA to respond to any issues or questions that might
arise.  

 

The Audit Committee of the Board shall, at a minimum, be responsible for the
following:

 

a.

meeting at least quarterly to review and oversee UHS’s compliance program,
including, but not limited to, the performance of the Compliance Officer, the
Behavioral Health Division Compliance Officer and the Compliance Committee;

 

b.

reviewing the adequacy of UHS’s system of internal controls and quality
assurance monitoring;

 

c.

ensuring that UHS’s response to state, federal, internal, and external reports
of quality of care problems is complete, thorough, and resolves the problem(s)
identified;

 

d.

ensuring that UHS adopts and implements policies, procedures, and practices
designed to ensure compliance with the requirements set forth in this CIA,
Federal health care program requirements, and professionally recognized
standards of care;

 

e.

reviewing and responding to the data analysis presented on the Dashboard and
ensuring that UHS implements effective responses when the data indicates
potential quality problems or that UHS is not meeting its established goals; and

 

 

f.

for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of UHS’s



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



6

--------------------------------------------------------------------------------

 

 

compliance with the obligations of this CIA, Federal health care program
requirements, and professionally recognized standards of care.

At a minimum, the resolution shall include the following language:

 

“The Board of Directors has made a reasonable inquiry into the operations of
UHS’s Compliance Program, including the performance of the Compliance Officer,
Behavioral Health Division Compliance Officer and the Compliance Committee.  The
Board has also provided oversight on quality of care issues.  Based on its
inquiry and review, the Board has concluded that, to the best of its knowledge,
UHS has implemented an effective Compliance Program to meet the obligations of
the CIA, Federal health care program requirements, and professionally recognized
standards of care.”

 

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at UHS.  

 

UHS shall report to OIG, in writing, any changes in the composition of the
Board, or any actions or changes that would affect the Board’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.

 

4.Management Certifications.  In addition to the responsibilities set forth in
this CIA for all Covered Persons, certain UHS employees (Certifying Employees)
are expected to monitor and oversee activities within their areas of authority
and shall annually certify that the applicable UHS department is in compliance
with applicable Federal health care program requirements, with the obligations
of this CIA, and with professionally recognized standards of healthcare.  These
Certifying Employees shall include, at a minimum, the following: Chief Executive
Officer, President, Chief Financial Officer, Senior Vice Presidents of the
Behavioral Health Division, and at each Facility, the Facility’s Chief Executive
Officer.  For each Reporting Period, each Certifying Employee shall sign a
certification that states:

 

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of UHS division, department or
facility], an area under my supervision.  My job responsibilities include
ensuring compliance with regard to the [insert name of UHS division, department
or facility] with all applicable Federal health care program requirements,
obligations of the Corporate Integrity Agreement, and UHS policies, and I have
taken steps to promote such compliance.  To the best of



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



7

--------------------------------------------------------------------------------

 

my knowledge, [insert name of UHS division, department or facility] is in
compliance with all applicable Federal health care program requirements, and the
obligations of the Corporate Integrity Agreement.  I understand that this
certification is being provided to and relied upon by the United States.”  

 

If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.

 

Within 90 days after the Effective Date, UHS shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing
the certification required by this section (e.g., reports that must be reviewed,
assessments that must be completed, sub-certifications that must be obtained,
etc. prior to the Certifying Employee making the required certification).  

 

B.  Written Standards

 

Within 90 days after the Effective Date, UHS shall develop and implement written
Policies and Procedures regarding the operation of UHS’s compliance program,
including the compliance program requirements outlined in this CIA, compliance
with Federal health care program requirements, and professionally recognized
standards of care (Policies and Procedures).  Throughout the term of this CIA,
UHS shall enforce its Policies and Procedures and shall make compliance with its
Policies and Procedures an element of evaluating the performance of all
employees. The Policies and Procedures shall address:

 

 

1.

Medical necessity of patient admissions;

 

 

2.

Appropriate use of involuntary commitment;

 

 

3.

Medical necessity of continuing stays;

 

 

4.

The requirement to provide active and individualized treatment;

 

 

5.

Physician participation in and supervision of care;

 

 

6.

The proper use and monitoring of physical and chemical restraints and seclusion;

 

 

7.

Interdisciplinary, patient-centered, care planning; and

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



8

--------------------------------------------------------------------------------

 

 

8.

Appropriate staffing levels, qualification, licensure, supervision, and training
to meet patients’ needs and to comply with Federal and State requirements.

 

The Policies and Procedures shall be made available to all Covered Persons.  At
least annually (and more frequently, if appropriate), UHS shall assess and
update, as necessary, the Policies and Procedures.  Any new or revised Policies
and Procedures shall be made available to all Covered Persons.  All Policies and
Procedures shall be made available to OIG upon request.

 

C.  Training and Education

 

1. Covered Persons Training.  Within 90 days after the Effective Date, UHS shall
develop a written plan (Training Plan) that outlines the steps UHS will take to
ensure that all Covered Persons receive (a) at least annual training regarding
UHS’s CIA requirements and Compliance Program, and (b) adequate on-going
training regarding: (i) policies, procedures, and other requirements applicable
to the documentation of medical records; (ii) the policies implemented pursuant
to Section III.B of this CIA, as appropriate for the job category of each
Covered Person; (iii) the personal obligation of each individual involved in
patient care to ensure that care is appropriate and meets professionally
recognized standards of care; (iv) examples of proper and improper care,
including proper and improper use of restraints and seclusion; and (v) reporting
requirements and legal sanctions for violations of the Federal health care
program requirements.  The Training Plan shall also include training to address
quality of care problems identified by the Compliance Committee.  In determining
what training should be performed, the Compliance Committee shall review
complaints received, satisfaction surveys, staff turnover data, state or federal
surveys, internal surveys, and the findings, and recommendations of the Monitor
required under Section III.D of this CIA.  

 

Training required in this section shall be competency-based.  Specifically, the
training must be developed and provided in such a way as to focus on Covered
Persons achieving learning outcomes to a specified competency and to place
emphasis on what a Covered Person has learned as a result of the training.  

 

2.Board Member Training.  Within 90 days after the Effective Date, each member
of the UHS Board shall receive at least two hours of training.  This training
shall address the corporate governance responsibilities of UHS Board members,
and the responsibilities of UHS Board members with respect to review and
oversight of the Compliance Program.  Specifically, the training shall address
the unique responsibilities of health care Board members, including the risks,
oversight areas, and strategic approaches to conducting oversight of a health
care entity.  This training may be conducted by an outside compliance expert
hired by the Board and should include a discussion of the OIG’s guidance on
Board member responsibilities.  



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



9

--------------------------------------------------------------------------------

 

 

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.

 

3.Training Records.  UHS shall make available to OIG, upon request, training
materials and records verifying that Covered Persons and Board members have
timely received the training required under this section.

 

4.UHS may provide the training required under this CIA through appropriate
computer-based training approaches.  If UHS chooses to provide computer-based
training, it shall make available appropriately qualified and knowledgeable
staff or trainers to answer questions or provide additional information to the
individuals receiving such training.

 

D. Independent Monitor

 

Within 60 days after the Effective Date, UHS shall retain an appropriately
qualified monitoring team (the “Monitor”), selected by OIG after consultation
with UHS.  The Monitor may retain additional personnel, including but not
limited to independent consultants, if needed to help meet the Monitor’s
obligations under this CIA. The Monitor may confer and correspond with UHS or
OIG individually or together.  The Monitor and UHS shall not negotiate or enter
into a financial relationship, other than the monitoring engagement required by
this section, and the Monitor shall refrain from recruiting or hiring any
employee of UHS until after the date of OIG’s CIA closure letter to UHS or six
months after the expiration of this CIA, whichever is later.  

 

The Monitor is not an agent of OIG.  However, the Monitor may be removed by OIG
at its sole discretion. If the Monitor resigns or is removed for any other
reasons prior to the termination of the CIA, UHS shall retain, within 60 days of
the resignation or removal, another Monitor selected by OIG, with the same
functions and authorities.

 

1.  Scope of Review.  The Monitor shall be responsible for assessing the
effectiveness, reliability, and thoroughness of the following:

 

 

a.  

UHS’s internal quality control systems, including but not limited to:

 

 

i.  

whether the systems in place to promote quality of care and to respond to
quality of care problems are operating in a timely and effective manner;

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



10

--------------------------------------------------------------------------------

 

 

ii.  

whether the communication system is effective, allowing for accurate
information, decisions, and results of decisions to be transmitted to the proper
individuals in a timely fashion; and

 

 

iii.  

whether the training programs are effective, thorough, and competency-based.

 

 

b.  

UHS’s and the Behavioral Health Facilities’ response to quality of care issues,
which shall include an assessment of their ability to:

 

 

i.  

identify quality of care problems;

 

 

ii.  

determine the scope of the quality of care problems identified, including but
not limited to whether the problem is isolated or systemic;

 

 

iii.  

identify and analyze the root cause for the problem identified;

 

 

iv.  

create an action plan to respond to the problem;

 

 

v.  

execute the action plan; and

 

 

vi.  

monitor and evaluate whether the assessment, action plan, and execution of that
plan was effective, reliable, and thorough;

 

 

c.  

UHS’s proactive steps to promote the Behavioral Health Facilities’ provision of
patient care in accordance with:  

 

 

i.  

professionally recognized standards of health care;

 

 

ii.  

Federal, State, local statutes, regulations, and other directives or guidelines;
and

 

 

iii.  

the Policies and Procedures adopted by UHS, including those implemented under
Section III.B of this CIA;

 

 

d.  

UHS’s steps to implement processes for identifying staffing-related issues or
concerns at the Behavioral Health Facilities,



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



11

--------------------------------------------------------------------------------

 

 

assess the adequacy of staffing at the Behavioral Health Facilities, and make
recommendations regarding how to improve or enhance the staffing at the
Behavioral Health Facilities, as provided in section III.A.2.b;

 

 

e.  

UHS’s ability to analyze outcome measures, and other data;

 

 

f.

UHS’s Quality of Care Review Program required under Section III.A of this CIA;
and

 

 

g.  

UHS’s Quality of Care Dashboard required under Section III.A of this CIA.

 

2.  Access.  The Monitor shall have:

 

 

a.  

immediate access to UHS and the Behavioral Health Facilities, at any time and
without prior notice, to assess compliance with this CIA, to assess the
effectiveness of the internal quality assurance mechanisms, and to ensure that
the data being generated is accurate and complete;

 

 

b.  

immediate access to:  

 

 

i.  

internal or external audits, surveys, reviews or reports;

 

ii.  Disclosure Program complaints;

 

iii.  patient satisfaction surveys;

 

 

iv.  

staffing data;

 

 

v.  

reports of abuse, neglect, serious occurrences, death or an incident that
required hospitalization or emergency room treatment;

 

 

vi.  

orders for restraint or seclusion, reports of any use of restraint or seclusion,
and any related documents;

 

 

vii.  

reports of any incident involving a patient that prompts a full internal
investigation;

 

 

viii.  

patient records;

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



12

--------------------------------------------------------------------------------

 

 

ix.  

documents in the possession or control of any quality assurance committee, peer
review committee, medical review committee, utilization review committee, or
other such committee; and

 

 

x.  

any other data in the format the Monitor determines relevant to fulfilling the
duties required under this CIA;

 

 

c.  

immediate access to Covered Persons at the Behavioral Health Facilities for
interviews outside the presence of UHS supervisory staff or counsel, provided
such interviews are conducted in accordance with all applicable laws and the
rights of such individuals; and  

 

 

d.

immediate access to patients provided such access is in accordance with all
applicable laws and the rights of patients.  The Monitor shall give full
consideration to a patient’s clinical condition, in consultation with relevant
UHS clinical staff, before interacting with a patient.  

 

3.  Systems Assessments.  On a semi-annual basis, the Monitor shall:

 

 

a.  

complete an assessment of the effectiveness, reliability, scope, and
thoroughness of the systems described in Section III.D.1 and UHS’s response to
recommendations made in prior written assessment reports;

 

 

b.  

in conducting these assessments, visit at least six Behavioral Health Facilities
(selected by the Monitor) and, at a minimum, observe corporate compliance
meetings, observe Behavioral Health Facility care planning meetings, observe
meetings of the Audit Committee of the Board relating to matters covered by the
CIA, interview key employees, review relevant documents, and observe patient
care at the Behavioral Health Facilities in a manner that does not disrupt
patient care and treatment provided; and

 

 

c.  

submit a written report to UHS and OIG that sets forth, at a minimum:

 

 

i.  

a summary of the Monitor’s activities in conducting the assessment;



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



13

--------------------------------------------------------------------------------

 

 

 

ii.  

the Monitor’s findings regarding the effectiveness, reliability, scope, and
thoroughness of each of the systems described in Section III.D.1;

 

 

iii.  

the Monitor’s recommendations to as to how to improve the effectiveness,
reliability, scope, and thoroughness of the systems described in Section
III.D.1; and

 

 

iv.  

the Monitor’s assessment of UHS’s response to the Monitor’s prior
recommendations.

 

For each Reporting Period, one assessment shall be based on the first six months
of the Reporting Period and the other assessment shall be based on the second
six months of the Reporting Period.  The Monitor shall submit written reports no
later than 30 days after the end of the relevant six-month period to UHS and
OIG.

 

4.Financial Obligations of UHS and the Monitor.

 

 

a.  

UHS shall be responsible for all reasonable costs incurred by the Monitor in
connection with this engagement, including but not limited to labor costs
(direct and indirect); consultant and subcontract costs; materials cost (direct
and indirect); and other direct costs (travel, other miscellaneous).  

 

 

b.  

UHS shall pay the Monitor’s bills within 30 days of receipt.  Failure to pay the
Monitor within 30 calendar days of submission of the Monitor’s invoice for
services previously rendered shall constitute a basis to impose stipulated
penalties or exclude UHS, as provided under Section X of this CIA.  While UHS
must pay all of the Monitor’s bills within 30 days, UHS may bring any disputed
Monitor’s costs or bills to OIG’s attention.  

 

 

c.  

The Monitor shall charge a reasonable amount for its fees and expenses, and
shall submit monthly invoices to UHS with a reasonable level of detail
reflecting all key category costs billed.  

 

 

d.  

The Monitor shall submit a written report for each Reporting Period representing
an accounting of its costs throughout the year to UHS and to OIG by the
submission deadline of UHS’s



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



14

--------------------------------------------------------------------------------

 

 

Annual Report.  This report shall reflect, on a cumulative basis, all key
category costs included on monthly invoices.

 

5.  Additional UHS Obligations.  UHS shall:

 

a. within 30 days after receipt of each each written report of the Systems
Assessements, submit a written response to OIG and the Monitor to each
recommendation contained in those reports stating what action UHS took in
response to each recommendation or why UHS has elected not to take action based
on the recommendation;

 

 

b.  

provide the Monitor a report monthly, or sooner if requested by the Monitor,
regarding each known occurrence:

 

 

i.

of patient abuse, neglect, serious incident, death, or other incident that UHS
or the Behavioral Health Facilities would be required to report to a government
regulatory body under federal or state laws or regulations;

 

 

ii.

that presents an imminent danger to the health, safety, or well-being of
patients or places patients unnecessarily in high-risk situations; or

 

 

iii.

of suicide or attempted suicide;

 

Each such report shall contain, if applicable, the full name and date of birth
of the patients(s) involved, the persons involved, the date of death or
incident, a brief description of the events surrounding the death or incident,
actions taken to address the situation, and a summary of any related reports
made to Federal or state regulatory or enforcement agencyes or to professional
licensing bodies.

 

 

c.

provide to the Compliance Committee and the Audit Committee of the Board copies
of all documents and reports provided to the Monitor;

 

 

d.

ensure the Monitor’s access as set forth in paragraph III.D.2, and assist in
obtaining full cooperation by its current employees, contractors, and agents;

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



15

--------------------------------------------------------------------------------

 

 

e.  

assist in locating and, if requested, attempt to obtain cooperation from past
employees, contractors, and agents; and

 

 

g.

not sue or otherwise bring any action against the Monitor related to any
findings made by the Monitor or related to any exclusion or other sanction of
UHS under this CIA; provided, however, that this clause shall not apply to any
suit or other action based solely on the dishonest or illegal acts of the
Monitor, whether acting alone or in collusion with others.

 

6.  Additional Monitor Obligations.  The Monitor shall:

 

 

a.  

abide by all state and federal laws and regulations concerning the privacy,
dignity, and employee rights of all Covered Persons, and patients;

 

 

b.  

abide by the legal requirements of UHS to maintain the confidentiality of each
patient’s  personal and clinical records.  Nothing in this subsection, however,
shall limit or affect the Monitor’s obligation to provide information, including
information from patient clinical records, to OIG, and, when legally or
professionally required, to other agencies;

 

 

c.  

at all times act reasonably in connection with its duties under the CIA
including when requesting information from UHS;

 

 

d.  

if the Monitor has concerns about action plans that are not being enforced or
systemic problems that could affect UHS’s ability to render quality care to its
patients, then the Monitor shall:  

 

i.  report such concerns in writing to OIG; and

 

 

ii.  

simultaneously provide notice and a copy of the report to UHS’s Compliance
Committee and Board of Directors Committee referred to in Section III.A of this
CIA;

 

 

e.  

where independently required to do so by applicable law or professional
licensing standards, report any finding to an appropriate regulatory or law
enforcement authority, and



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



16

--------------------------------------------------------------------------------

 

 

simultaneously submit copies of such reports to OIG and to UHS;  

 

 

f.  

not be bound by any other private or governmental agency’s findings or
conclusions, including, but not limited to, Joint Commission, CMS, or the state
survey agency.  Likewise, such private and governmental agencies shall not be
bound by the Monitor’s findings or conclusions.  The Monitor’s reports shall not
be a basis for determining deficiencies by the state survey agencies.  The
parties agree that CMS and its contractors shall not introduce any material
generated by the Monitor, or any opinions, testimony, or conclusions from the
Monitor as evidence into any proceeding involving a Medicare or Medicaid survey,
certification, or other enforcement action against UHS, and UHS shall similarly
be restricted from using material generated by the Monitor, or any opinions,
testimony, or conclusions from the Monitor as evidence in any of these
proceedings.  Nothing in the previous sentence, however, shall preclude OIG or
UHS from using any material generated by the Monitor, or any opinions,
testimony, or conclusions from the Monitor in any action under the CIA or
pursuant to any other OIG authorities or in any other situations not explicitly
excluded in this subsection;

 

 

g.  

abide by the provisions of the Health Insurance Portability and Accountability
Act (HIPAA) of 1996 to the extent required by law including, without limitation,
entering into a business associate agreement with UHS; and

 

 

h.  

except to the extent required by law, maintain the confidentiality of any
proprietary financial and operational information, processes, procedures, and
forms obtained in connection with its duties under this CIA and not comment
publicly concerning its findings except to the extent authorized by OIG.

 

E. Review Procedures

1. General Description

 

a.

Engagement of Independent Review Organization.  Within 90 days after the
Effective Date, UHS shall engage an entity (or entities), such as an accounting,
auditing, or consulting firm



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



17

--------------------------------------------------------------------------------

 

 

(hereinafter “Independent Review Organization” or “IRO”), to perform the reviews
listed in this Section III.E.  The applicable requirements relating to the IRO
are outlined in Appendix A to this CIA, which is incorporated by reference.  

 

b.

Retention of Records.  The IRO and UHS shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and UHS) related to the reviews.

 

c.

Access to Records and Personnel.  UHS shall ensure that the IRO has access to
all records and personnel necessary to complete the reviews listed in this
Section III.E and that all records furnished to the IRO are accurate and
complete.

2.Claims Review.  The IRO shall review claims submitted by Behavioral Health
Facilities and reimbursed by the Medicare, Medicaid, and TRICARE programs, to
determine whether the items and services furnished were medically necessary and
appropriately documented and whether the claims were correctly coded, submitted
and reimbursed (Claims Review) and shall prepare a Claims Review Report, as
outlined in Appendix B to this CIA, which is incorporated by reference.

3.Independence and Objectivity Certification.  The IRO shall include in its
report(s) to UHS a certification that the IRO has (a) evaluated its professional
independence and objectivity with respect to the reviews required under this
Section III.E and (b) concluded that it is, in fact, independent and objective,
in accordance with the requirements specified in Appendix A to this CIA.  The
IRO’s certification shall include a summary of all current and prior engagements
between UHS and the IRO.

F.  Risk Assessment and Internal Review Process

Within 90 days after the Effective Date, UHS shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with UHS’s participation in the Federal health care
programs, including but not limited to the risks associated with standards of
care, staffing, and the submission of claims for items and services furnished to
Medicare and Medicaid program beneficiaries.  The risk assessment and internal
review process shall require the Chief Compliance Officer, the Behavioral Health
Division Compliance Officer, the Behavioral Health Division Chief Nursing
Officer, and other legal, risk and/or department leaders, at least annually, to:
(1) identify and prioritize risks, (2) develop internal audit work plans related
to the identified risk areas, (3) implement the internal audit work plans, (4)
develop corrective action plans in response to the results of any internal
audits performed, and (5) track the implementation of the corrective action
plans in order to assess the



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



18

--------------------------------------------------------------------------------

 

effectiveness of such plans.  UHS shall maintain the risk assessment and
internal review process for the term of the CIA.

G.Disclosure Program

 

Within 90 days after the Effective Date, UHS shall ensure that it has a
Disclosure Program that complies with the following requirements:  a mechanism
(e.g., a toll-free compliance telephone line) to enable individuals to disclose,
to the Compliance Officer or some other person who is not in the disclosing
individual’s chain of command, any identified issues or questions associated
with UHS’s policies, conduct, practices, or procedures with respect to quality
of care or a Federal health care program believed by the individual to be a
potential violation of criminal, civil, or administrative law.  UHS shall
appropriately publicize the existence of the disclosure mechanism (e.g., via
periodic e-mails to employees or by posting the information in prominent common
areas).

 

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained.  The Disclosure Program also
shall include a requirement that all of UHS’s Covered Persons shall be expected
to report suspected violations of any Federal health care program requirements
to the Compliance Officer or other appropriate individual designated by
UHS.  Upon receipt of a disclosure, the Compliance Officer (or designee) shall
gather all relevant information from the disclosing individual.  The Compliance
Officer (or designee) shall make a preliminary, good faith inquiry into the
allegations set forth in every disclosure to ensure that he or she has obtained
all of the information necessary to determine whether a further review should be
conducted.  For any disclosure that is sufficiently specific so that it
reasonably:  (1) permits a determination of the appropriateness of the alleged
improper practice; and (2) provides an opportunity for taking corrective action,
UHS shall conduct an internal review of the allegations set forth in the
disclosure and ensure that proper follow-up is conducted.  If the inappropriate
or improper practices places patients at risk of harm, then UHS will ensure that
that practice ceases immediately and that appropriate action is taken.  

 

The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt
of the disclosure.  The disclosure log shall include a summary of each
disclosure received (whether anonymous or not), the status of the respective
internal reviews, and any corrective action taken in response to the internal
reviews.  

 

The disclosure log shall be sent to the Monitor required under Section III.D of
this CIA not less than monthly.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



19

--------------------------------------------------------------------------------

 

H.  Ineligible Persons

 

1.  Definitions.  For purposes of this CIA:

 

 

a.  

an “Ineligible Person” shall include an individual or entity who:

 

 

i.

is currently excluded from participation in any Federal health care program; or

 

 

ii.  

has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded.

 

 

b.

“Exclusion List” means the HHS/OIG List of Excluded Individuals/Entities (LEIE)
(available through the Internet at http://www.oig.hhs.gov).

 

2.  Screening Requirements.  UHS shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.  

 

 

a.  

UHS shall screen all prospective Covered Persons against the Exclusion List
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

 

 

b.  

UHS shall screen all current Covered Persons against the Exclusion List within
90 days after the Effective Date and on a monthly basis thereafter.  

 

 

c.  

UHS shall implement a policy requiring all Covered Persons to disclose
immediately if they become an Ineligible Person.

 

Nothing in this Section III.H affects UHS’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person.  UHS understands that
items or services furnished, ordered, or prescribed by excluded persons are not
payable by Federal health care programs and that UHS may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether UHS meets the
requirements of Section III.H.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



20

--------------------------------------------------------------------------------

 

3.Removal Requirement.  If UHS has actual notice that a Covered Person has
become an Ineligible Person, UHS shall remove such Covered Person from
responsibility for, or involvement with, UHS’s business operations related to
the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person’s compensation or the items or services furnished, ordered, or
prescribed by the Covered Person are paid in whole or part, directly or
indirectly, by any Federal health care program(s) from which the Covered Person
has been excluded at least until such time as the Covered Person is reinstated
into participation in such Federal health care program(s).  

 

4.  Pending Charges and Proposed Exclusions.  If UHS has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, UHS shall take all appropriate
actions to ensure that the responsibilities of that Covered Person have not and
shall not adversely affect the quality of care rendered to any beneficiary or
the accuracy of any claims submitted to any Federal health care program.

 

I.  Notification of Government Investigation or Legal Proceeding

 

Within 30 days after discovery, UHS shall notify OIG, in writing, of any ongoing
investigation or legal proceeding known to UHS conducted or brought by a
governmental entity or its agents involving an allegation that UHS or a
Behavioral Health Facility has committed a crime or has engaged in fraudulent
activities. This notification shall include a description of the allegation, the
identity of the investigating or prosecuting agency, and the status of such
investigation or legal proceeding.  UHS also shall provide written notice to OIG
within 30 days after the resolution of the matter, and a description of the
findings and/or results of the investigation or proceeding, if any.  

 

In addition, within 15 days after notification, UHS shall notify OIG, in
writing, of any adverse final determination made by a federal, state, or local
government agency or accrediting or certifying agency (e.g., Joint Commission)
relating to quality of care issues at any Behavioral Health Facility.

 

J.  Overpayments

 

1.Definition of Overpayment.  An “Overpayment” means any funds that a Behavioral
Health Facility receives or retains under any Federal health care program to
which the Behavioral Health Facility, after applicable reconciliation, is not
entitled under such Federal health care program.

2.Overpayment Policies and Procedures.  Within 90 days after the Effective Date,
UHS shall develop and implement written policies and procedures



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



21

--------------------------------------------------------------------------------

 

regarding the identification, quantification, and repayment of Overpayments
received from any Federal health care program associated with its Behavioral
Health Facilities.  

K.  Reportable Events  

 

1.  Definition of Reportable Event.  For purposes of this CIA, a “Reportable
Event” means anything that involves:

 

a.  a substantial Overpayment to a Behavioral Health Facility;

 

 

b.  

a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 

 

c.  

the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.H.1.a; or

 

 

d.  

the filing of a bankruptcy petition by UHS.

 

A Reportable Event may be the result of an isolated event or a series of
occurrences.

 

2.  Reporting of Reportable Events.  If UHS determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, UHS shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

 

3.  Reportable Events under Section III.K.1.a and III.K.1.b.  For Reportable
Events under Section III.K.1.a and b, the report to OIG shall include:

 

 

a.

a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of individuals and entities believed to be implicated,
including an explanation of their roles in the Reportable Event;

 

b.

a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event, if any;

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



22

--------------------------------------------------------------------------------

 

 

c.

the Federal health care programs affected by the Reportable Event;

 

d.

a description of the steps taken to identify and quantify any Overpayments; and

 

e.

a description of the actions taken to correct the Reportable Event and prevent
it from recurring.

If the Reportable Event involves an Overpayment, within 60 days of
identification of the Overpayment, the Behavioral Health Facility shall repay
the Overpayment, in accordance with the requirements of 42 U.S.C. § 1320a-7k(d)
and any applicable CMS guidance and provide OIG with a copy of the notification
and repayment.

4.  Reportable Events under Section III.K.1.c.  For Reportable Events under
Section III.K.1.c, the report to OIG shall include:

 

 

a.

the identity of the Ineligible Person and the job duties performed by that
individual;

 

b.

the dates of the Ineligible Person’s employment or contractual relationship;

 

c.

a description of the Exclusion List screening completed before and/or during the
Ineligible Person’s employment or contract and any flaw or breakdown in the
screening process that led to the hiring or contracting with the Ineligible
Person;

 

d.

a description of how the Ineligible Person was identified; and

 

e.

a description of any corrective action implemented to prevent future employment
or contracting with an Ineligible Person.

6.  Reportable Events under Section III.K.1.d.  For Reportable Events under
Section III.K.1.d, the report to OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
requirements implicated.

 

7.Reportable Events Involving the Stark Law.  Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves solely a
probable violation of section 1877 of the Social Security Act, 42 U.S.C. §1395nn
(the Stark Law) should be submitted by UHS to CMS through the self-referral
disclosure protocol (SRDP), with a copy to the OIG.  If UHS identifies a
probable violation of the Stark Law and repays the applicable Overpayment
directly to the CMS contractor, then



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



23

--------------------------------------------------------------------------------

 

UHS is not required by this Section III.K to submit the Reportable Event to CMS
through the SRDP.

 

IV.

SUCCESSOR LIABILITY

In the event that, after the Effective Date, UHS proposes to (a) sell any or all
of its behavioral health business, business units, or locations (whether through
a sale of assets, sale of stock, or other type of transaction) relating to the
furnishing of items or services that may be reimbursed by a Federal health care
program, or (b) purchase or establish a new behavioral health business, business
unit, or location relating to the furnishing of items or services that may be
reimbursed by a Federal health care program, the CIA shall be binding on the
purchaser of any behavioral health business, business unit, or location and any
new behavioral health business, business unit, or location (and all Covered
Persons at each new business, business unit, or location) shall be subject to
the applicable requirements of this CIA, unless otherwise determined and agreed
to in writing by OIG.  UHS shall give notice of such sale or purchase to OIG at
least 30 days prior to the closing of the transaction.  

If, in advance of a proposed sale or a proposed purchase, UHS wishes to obtain a
determination by OIG that the proposed purchaser or the proposed acquisition
will not be subject to the requirements of the CIA, UHS must notify OIG in
writing of the proposed sale or purchase and include the following information
at least 30 days in advance:  a description of the business, business unit, or
location to be sold or purchased, a brief description of the terms of the
transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.

 

V.Implementation and Annual Reports

 

A.  Implementation Report.  

 

Within 120 days after the Effective Date, UHS shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report).  The Implementation Report shall, at a minimum,
include:

  

1.the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;

 

2.the names and positions of the members of the Compliance Committee required by
Section III.A;

 

3.the names of the Board members who are responsible for satisfying the Audit
Committee of the Board compliance obligations described in Section III.A;



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



24

--------------------------------------------------------------------------------

 

 

4.a description of the Quality of Care Review Program required by Section
III.A.2;

 

5.a description of the Dashboard required by Section III.A.2;

 

6.the names and positions of the Certifying Employees required by Section
III.A.4 and a copy of the written process for completing the certification
required by Section III.A.4;

 

7.a list of all Policies and Procedures required by Section III.B;

 

8.the Training Plan required by Section III.C.1 and a description of the Board
of Directors training required by Section III.C.2 (including a summary of the
topics covered, the length of the training, and when the training was provided);

 

9.  the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; and (d) a certification from the IRO regarding its professional
independence and objectivity with respect to UHS that includes a summary of all
current and prior engagements between UHS and the IRO;

10. a description of the risk assessment and internal review process required by
Section III.F;

11.a description of the Disclosure Program required by Section III.G;

 

12.  a description of the Ineligible Persons screening and removal process
required by Section III.H;

 

13.copy of UHS’s policies and procedures regarding the identification,
quantification, and repayment of Overpayments required by Section III.J;

14.a description of UHS’s corporate structure, including identification of any
individual owners and investors, parent and sister companies, subsidiaries,
affiliates, and their respective lines of business;

 

15.a list of all of UHS corporate offices and the Behavioral Health Facilities
(including legal names and mailing addresses), the corresponding name under
which each location is doing business, and the location’s Medicare and state
Medicaid program provider number and/or supplier number(s); and

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



25

--------------------------------------------------------------------------------

 

16.  the certifications required by Section V.C.

 

B.  Annual Reports.  

 

UHS shall submit to OIG a report on its compliance with the CIA requirements for
each of the five Reporting Periods (Annual Report).  Each Annual Report shall
include, at a minimum, the following information:

 

1.any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer; a current list of the Compliance
Committee members, a current list of the Board members who are responsible for
satisfying the Board of Directors compliance obligations, and a current list of
the Certifying Employees, along with the identification of any changes made
during the Reporting Period to the Compliance Committee, Board of Directors, and
Certifying Employees; and a description of any changes to the written process
for completing the certification required by Section III.A.4;

 

2.the dates of each report made by the Compliance Officer to the Board (written
documentation of such reports shall be made available to OIG upon request);

 

3.a summary of activities and findings under UHS’s Quality of Care Review
Program and a summary of any corrective action taken in response to any problems
identified through its Quality of Care Review Program as required by Section
III.A.2;

 

4.a summary of the Compliance Committee’s measurement, analysis, and tracking of
the performance metrics included in UHS’s Dashboard, UHS’s progress towards its
quality improvement goals, and any changes to the Dashboard and the reasons for
such changes, and activities, assessments, recommendations, and findings related
to staffing and UHS’s response to those findings;

 

5.the Board resolution required by Section III.A.3 and a description of the
documents and other materials reviewed by the Board, as well as any additional
steps taken, in its oversight of the compliance program and in support of making
the resolution;

 

6.  a list of any new or revised Policies and Procedures developed during the
Reporting Period;

 

7.a description of any changes to UHS’s Training Plan developed pursuant to
Section III.C and summary of any Board of Directors training provided during the
Reporting Period;

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



26

--------------------------------------------------------------------------------

 

8.UHS’s response and action plan(s) related to any written recommendations of
the Monitor pursuant to Section III.D;

 

9.a complete copy of all reports prepared pursuant to Section III.E and UHS’s
response to the reports, along with corrective action plan(s) related to any
issues raised by the reports, including UHS’s determination of whether the CMS
overpayment rule requires the repayment of an extrapolated Overpayment (as
defined in Appendix B);

10.a certification from the IRO regarding its professional independence and
objectivity with respect to UHS, including a summary of all current and prior
engagements between UHS and the IRO;

11. a description of any changes to the risk assessment and internal review
process required by Section III.F, including the reasons for such changes;

12.a summary of the following components of the risk assessment and internal
review process during the Reporting Period: (a) work plans developed, (b)
internal audits performed, (c) corrective action plans developed in response to
internal audits, and (d) steps taken to track the implementation of the
corrective action plans.  Copies of any work plans, internal audit reports, and
corrective action plans shall be made available to OIG upon request;

13.  a summary of the disclosures in the disclosure log required by Section
III.G that relate to Federal health care programs and delivery of patient care,
including at least the following information: (a) a description of the
disclosure, (b) the date the disclosure was received, (c) the resolution of the
disclosure, and (d) the date the disclosure was resolved (if applicable).  The
complete disclosure log shall be made available to OIG upon request;

 

14.  a summary of Reportable Events (as defined in Section III.K) identified
during the Reporting Period and the status of any corrective and preventative
action relating to all such Reportable Events;

 

15. a description of any changes to the Ineligible Persons screening and removal
process required by Section III.H, including the reasons for such changes;

 

16.a description of any changes to the Overpayment policies and procedures
required by Section III.J, including the reasons for such changes;

 

17.  a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.I.  The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



27

--------------------------------------------------------------------------------

 

 

18.  a description of all changes to the most recently provided list of UHS’s
locations as required by Section V.A.15;

 

19.a description of any changes to UHS’s corporate structure, including any
individual owners and investors, parent and sister companies, subsidiaries,
affiliates, and their respective lines of business; and

 

20.  the certifications required by Section V.C.

 

The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period.  Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

 

C.  Certifications.

 

1.Certifying Employees.  In each Annual Report, UHS shall include the
certifications of Certifying Employees as required by Section III.A.4;

 

2.Compliance Officer and President.  The Implementation Report and each Annual
Report shall include a certification by the Compliance Officer and President
that:  

 

 

a.

to the best of his or her knowledge, except as otherwise described in the
report, UHS has implemented and is in compliance with all of the requirements of
this CIA;

 

b.he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful; and

 

c.he or she understands that the certification is being provided to and relied
upon by the United States.

 

D.  Designation of Information.  

 

UHS shall clearly identify any portions of its submissions that it believes are
trade secrets, or information that is commercial or financial and privileged or
confidential, and therefore potentially exempt from disclosure under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552.  UHS shall refrain from identifying
any information as exempt from disclosure if that information does not meet the
criteria for exemption from disclosure under FOIA.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



28

--------------------------------------------------------------------------------

 

VI.Notifications and Submission of Reports

 

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

OIG:

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC  20201

Telephone:  202.619.2078

Facsimile:  202.205.0604

 

UHS:

Mia Meloni

Chief Compliance Officer and Privacy Officer

Universal Health Services

367 S. Gulph Rd.

King of Prussia, PA 19406

Telephone:  (610) 382-3471

 

Unless otherwise specified, all notifications and reports required by this CIA
may be made by electronic mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received.  Upon request
by OIG, UHS may be required to provide OIG with an additional copy of each
notification or report required by this CIA in OIG’s requested format
(electronic or paper).

 

VII.OIG Inspection, Audit, and Review Rights

 

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may conduct interviews,
examine and/or request copies of or to copy UHS’s books, records, and other
documents and supporting materials and conduct on-site reviews of any of UHS’s
locations for the purpose of verifying and evaluating:  (a) UHS’s compliance
with the terms of this CIA; and (b) UHS’s compliance with the requirements of
the Federal health care programs.  The documentation described above shall be
made available by UHS to OIG or its duly authorized representative(s) at all
reasonable times for inspection, audit, and/or reproduction.  Furthermore, for
purposes of this provision, OIG or its duly authorized representative(s) may
interview any of UHS’s owners who are Covered Persons, employees, contractors,
and directors who consent to be interviewed at the individual’s



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



29

--------------------------------------------------------------------------------

 

place of business during normal business hours or at such other place and time
as may be mutually agreed upon between the individual and OIG.  UHS shall assist
OIG or its duly authorized representative(s) in contacting and arranging
interviews with such individuals upon OIG’s request.  UHS’s owners who are
Covered Persons, employees, contractors, and directors may elect to be
interviewed with or without a representative of UHS present.  

 

VIII.Document and Record Retention

 

UHS shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA, for six years (or longer if otherwise required by law) from the Effective
Date.

 

IX.  Disclosures

 

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify UHS prior to any release by OIG of
information submitted by UHS pursuant to its obligations under this CIA and
identified upon submission by UHS as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA
rules.  With respect to such releases, UHS shall have the rights set forth at 45
C.F.R. § 5.42(a).  

 

X.Breach and Default Provisions

 

UHS is expected to fully and timely comply with all of its CIA obligations.  

A.  Specific Performance of CIA Provisions.  

The parties agree that, if OIG determines that UHS is failing to comply with a
provision of this CIA, OIG may seek specific performance of that provision.  OIG
shall provide UHS with prompt written notification of such determination.  (This
notification shall be referred to as the “Noncompliance Notice.”)  UHS shall
have 30 days from receipt of the Noncompliance Notice within which to
either:  (1) cure the alleged failure to comply; or (2) reply in writing that
UHS disagrees with the determination of noncompliance and request a hearing
before an HHS administrative law judge (ALJ), pursuant to the provisions set for
in Section X.F of this CIA.  

 

B.  Stipulated Penalties for Failure to Comply with Certain Obligations.  

 

As a contractual remedy, UHS and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



30

--------------------------------------------------------------------------------

 

monetary penalties (hereinafter referred to as “Stipulated Penalties”) in
accordance with the following provisions.

 

1.  A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day UHS fails to establish,
implement, or comply with any of the following obligations as described in
Section III:

 

a.  a Compliance Officer;

 

b.  a Compliance Committee;

 

 

c.  

the Board of Directors compliance obligations;

 

d.  a Quality of Care Review Program;

 

e.  a Dashboard;

 

 

f.  

the management certification obligations and the development and implementation
of a written process for Certifying Employees, as required by Section III.A.4;

 

g.  written Policies and Procedures;

 

 

h.  

the development of a written training plan and the training and education of
Covered Persons and Board Members;

 

i.  retention of a Monitor;  

 

j.  a risk assessment and internal review process;

 

k.a Disclosure Program;

 

 

l.  

Ineligible Persons screening and removal requirements;

 

 

m.  

notification of Government investigations or legal proceedings;

 

 

n.

policies and procedures regarding the repayment of Overpayments; and

 

o.  reporting of Reportable Events.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



31

--------------------------------------------------------------------------------

 

2.  A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day UHS fails to engage and use an
IRO, as required by Section III.E, Appendix A, or Appendix B.

 

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day UHS fails to submit a complete
Implementation Report, Annual Reports, or any certification to OIG in accordance
with the requirements of Section V by the deadlines for submission.  

 

4.  A Stipulated Penalty of $1,500 for each day UHS fails to grant access as
required in Section VII (This Stipulated Penalty shall begin to accrue on the
date UHS fails to grant access.).

 

5.  A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day UHS fails to submit any Claims
Review Report in accordance with the requirements of Section III.E and Appendix
B or fails to repay any Overpayment identified by the IRO, as required by
Appendix B.

 

6. A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of UHS as part of its Implementation Report, any Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.

 

7.  A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day UHS fails to pay a Monitor, as
required in Section III.D.5.

 

8.  A Stipulated Penalty of $2,500 for each day UHS fails to comply fully and
adequately with any of its obligations with respect to the Monitor, including
but not limited to the obligation to grant the Monitor access, as set forth in
Section III.D.2, and the obligation to adequately and timely respond to any
written recommendation of the Monitor, as set forth in Section III.D.6.  OIG
shall provide notice to UHS stating the specific grounds for its determination
that UHS has failed to comply fully and adequately with the CIA obligation(s) at
issue and steps UHS shall take to comply with the CIA.  (This Stipulated Penalty
shall begin to accrue 10 days after UHS receives this notice from OIG of the
failure to comply.)  

 

9. A Stipulated Penalty of $2,500 for each day UHS fails to grant the IRO access
to all records and personnel necessary to complete the reviews listed in Section
III.E, and for each day UHS fails to furnish accurate and complete records to
the IRO, as required by Section III.E and Appendix A.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



32

--------------------------------------------------------------------------------

 

10.  A Stipulated Penalty of $1,000 for each day UHS fails to comply fully and
adequately with any obligation of this CIA.  OIG shall provide notice to UHS
stating the specific grounds for its determination that UHS has failed to comply
fully and adequately with the CIA obligation(s) at issue and steps UHS shall
take to comply with the CIA.  (This Stipulated Penalty shall begin to accrue 10
days after the date UHS receives this notice from OIG of the failure to
comply.)  A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1-9 of this Section.

 

C.  Timely Written Requests for Extensions.  

 

UHS may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA.  Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after UHS fails to meet the
revised deadline set by OIG.  Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three days after UHS receives OIG’s written denial of such request
or the original due date, whichever is later.  A “timely written request” is
defined as a request in writing received by OIG at least five days prior to the
date by which any act is due to be performed or any notification or report is
due to be filed.

 

D.  Payment of Stipulated Penalties

 

1. Demand Letter.  Upon a finding that UHS has failed to comply with any of the
obligations described in Section X.B and after determining that Stipulated
Penalties are appropriate, OIG shall notify UHS of:  (a) UHS’s failure to
comply; and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties.  (This notification shall be referred to as the “Demand
Letter.”)

 

2.  Response to Demand Letter.  Within 10 days after the receipt of the Demand
Letter, UHS shall either:  (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties; or (b) request a hearing before an ALJ to
dispute OIG’s determination of noncompliance, pursuant to the agreed upon
provisions set forth below in Section X.F.  In the event UHS elects to request
an ALJ hearing, the Stipulated Penalties shall continue to accrue until UHS
cures, to OIG’s satisfaction, the alleged breach in dispute.  Failure to respond
to the Demand Letter in one of these two manners within the allowed time period
shall be considered a material breach of this CIA and shall be grounds for
exclusion under Section X.E.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



33

--------------------------------------------------------------------------------

 

3.  Form of Payment.  Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

 

4.  Independence from Material Breach Determination.  Except as set forth in
Section X.E.1.d, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that UHS has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.E, below.

 

E.  Exclusion for Material Breach of this CIA

 

1.  Definition of Material Breach.  A material breach of this CIA means:

 

 

a.

repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;  

 

 

b.

a failure by UHS to report a Reportable Event, take corrective action, or make
the appropriate refunds, as required in Section III.K;

 

 

c.  

a violation of any obligation under this CIA that has a material impact on the
quality of patient care;  

 

 

d.  

a failure to respond to a Noncompliance Notice concerning specific performance
in accordance with Section X.A;

 

 

e.  

a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.D;

 

 

f.

a failure to retain, pay, or use the Monitor, or failure to respond to the
recommendations of the Monitor, in accordance with Section III.D; or

 

 

g.

a failure to engage and use an IRO in accordance with Section III.E, Appendix A,
or Appendix B.

 

2.  Notice of Material Breach and Intent to Exclude.  The parties agree that a
material breach of this CIA by UHS constitutes an independent basis for UHS’s
exclusion from participation in the Federal health care programs.  The length of
the exclusion shall be in the OIG’s discretion, but not more than five years per
material



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



34

--------------------------------------------------------------------------------

 

breach.  Upon a determination by OIG that UHS has materially breached this CIA
and that exclusion is the appropriate remedy, OIG shall notify UHS of:  (a)
UHS’s material breach; and (b) OIG’s intent to exercise its contractual right to
impose exclusion.  (This notification shall be referred to as the “Notice of
Material Breach and Intent to Exclude.”)  The exclusion may be directed at one
or more of the Behavioral Health Facilities or corporate entities, depending
upon the facts of the breach.

 

3.  Opportunity to Cure.  UHS shall have 30 days from the date of receipt of the
Notice of Material Breach and Intent to Exclude to demonstrate that:

 

a.  the alleged material breach has been cured; or

 

 

b.  

the alleged material breach cannot be cured within the 30-day period, but
that:  (i) UHS has begun to take action to cure the material breach; (ii) UHS is
pursuing such action with due diligence; and (iii) UHS has provided to OIG a
reasonable timetable for curing the material breach.

 

4.  Exclusion Letter.  If, at the conclusion of the 30-day period, UHS fails to
satisfy the requirements of Section X.E.3, OIG may exclude UHS from
participation in the Federal health care programs.  OIG shall notify UHS in
writing of its determination to exclude UHS.  (This letter shall be referred to
as the “Exclusion Letter.”)  Subject to the Dispute Resolution provisions in
Section X.F, below, the exclusion shall go into effect 30 days after the date of
UHS’s receipt of the Exclusion Letter.  The exclusion shall have national
effect.  Reinstatement to program participation is not automatic.  At the end of
the period of exclusion, UHS may apply for reinstatement by submitting a written
request for reinstatement in accordance with the provisions at 42 C.F.R.
§§ 1001.3001-.3004.

 

F.  Dispute Resolution

 

1.  Review Rights.  Upon OIG’s delivery to UHS of its Noncompliance Notice,
Demand Letter, or Exclusion Letter, and as an agreed-upon contractual remedy for
the resolution of disputes arising under this CIA, UHS shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the specific performance,
Stipulated Penalties, or exclusion sought pursuant to this CIA.  Specifically,
OIG’s determination to demand specific performance, payment of Stipulated
Penalties, or seek exclusion shall be subject to review by an HHS ALJ and, in
the event of an appeal, the HHS Departmental Appeals Board (DAB), in a manner
consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.  Notwithstanding
the language in 42 C.F.R. § 1005.2(c), the request for a hearing involving
specific performance or Stipulated Penalties shall be made within 10 days after
receipt of the Demand Letter and the request for a hearing involving exclusion
shall be



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



35

--------------------------------------------------------------------------------

 

made within 25 days after receipt of the Exclusion Letter.  The procedures
relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/division/civil/procedures/divisionprocedures.html.

 

2.  Specific Performance Review.  Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for specific performance of CIA provisions shall be:  

 

 

a.

whether, at the time specified in the Noncompliance Notice, UHS was in full and
timely compliance with the obligations of this CIA for which OIG seeks specific
performance; and

 

b.whether UHS failed to cure.  

 

UHS shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any.  OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to specific performance.  If
the ALJ agrees with OIG, UHS shall take the actions OIG deems necessary to cure
within 20 days after the ALJ issues such a decision unless UHS requests review
of the ALJ decision by the DAB.  If the ALJ decision is properly appealed to the
DAB and the DAB upholds the determination of OIG, UHS shall take the actions OIG
deems necessary to cure within 20 days after the DAB issues its decision.

 

3.  Stipulated Penalties Review.  Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:  (a)
whether UHS was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance.  UHS shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any.  OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties.  If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders UHS to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless UHS requests review of the ALJ
decision by the DAB.  If the ALJ decision is properly appealed to the DAB and
the DAB upholds the determination of OIG, the Stipulated Penalties shall become
due and payable 20 days after the DAB issues its decision.

 

4.  Exclusion Review.  Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



36

--------------------------------------------------------------------------------

 

proceeding for exclusion based on a material breach of this CIA shall be whether
UHS was in material breach of this CIA and, if so, whether:

 

 

a.  

UHS cured such breach within 30 days of its receipt of the Notice of Material
Breach; or

 

 

b.  

the alleged material breach could not have been cured within the 30-day period,
but that, during the 30-day period following UHS’s receipt of the Notice of
Material Breach: (i) UHS had begun to take action to cure the material breach;
(ii) UHS pursued such action with due diligence; and (iii) UHS provided to OIG a
reasonable timetable for curing the material breach.

 

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for UHS, only after a DAB
decision in favor of OIG.  UHS’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude UHS upon the issuance of
an ALJ’s decision in favor of OIG.  If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that UHS may request
review of the ALJ decision by the DAB.  If the DAB finds in favor of OIG after
an ALJ decision adverse to OIG, the exclusion shall take effect 20 days after
the DAB decision.  UHS shall waive its right to any notice of such an exclusion
if a decision upholding the exclusion is rendered by the ALJ or DAB.  If the DAB
finds in favor of UHS, UHS shall be reinstated effective on the date of the
original exclusion.

 

5. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations.  Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.

 

XI.Effective and Binding Agreement

 

UHS and OIG agree as follows:

 

A.  This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

 

B.  This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



37

--------------------------------------------------------------------------------

 

C.  OIG may agree to a suspension of UHS’s obligations under this CIA based on a
certification by UHS that it is no longer providing health care items or
services that will be billed to any Federal health care program and it does not
have any ownership or control interest, as defined in 42 U.S.C. § 1320a-3, in
any entity that bills any Federal health care program.  If UHS is relieved of
its CIA obligations, UHS shall be required to notify OIG in writing at least 30
days in advance if UHS plans to resume providing health care items or services
that are billed to any Federal health care program or to obtain an ownership or
control interest in any entity that bills any Federal health care program.  At
such time, OIG shall evaluate whether the CIA will be reactivated or modified.

 

D.  All requirements and remedies set forth in this CIA are in addition to and
do not affect (1) UHS’s responsibility to follow all applicable Federal health
care program requirements or (2) the government’s right to impose appropriate
remedies for failure to follow applicable Federal health care program
requirements.  

 

E.  The undersigned UHS signatories represent and warrant that they are
authorized to execute this CIA.  The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.

 

F.  This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same
CIA.  Electronically-transmitted copies of signatures shall constitute
acceptable, binding signatures for purposes of this CIA.

 






Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



38

--------------------------------------------------------------------------------

 

On Behalf Of UHS

 

 

 

/s/ Mia MeloniJuly 6, 2020



MIA MELONIDATE

Vice President and Chief Compliance Officer

Universal Health Services

 

 

/s/ Jonathan M. PhillipsJuly 6, 2020



JONATHAN M. PHILLIPSDATE

Gibson, Dunn & Crutcher LLP

Counsel for UHS

 

 

 

 

 

 






Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



39

--------------------------------------------------------------------------------

 

On Behalf Of The Office Of Inspector General

Of The Department Of Health And Human Services

 

 

 

 

 

 

 

 

/s/ Lisa M. ReJune 26, 2020



LISA M. REDATE

Assistant Inspector General for Legal Affairs

Office of Inspector General

U. S. Department of Health and Human Services

 

 

 

 

/s/ KATHERINE MATOSJuly 6, 2020



KATHERINE MATOSDATE

Senior Counsel

Office of Inspector General

U. S. Department of Health and Human Services

 

 



Universal Health Services, Inc.

Corporate Integrity Agreement

 

 

 



40

--------------------------------------------------------------------------------

 

Appendix A

Independent Review Organization

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A.IRO Engagement

1.UHS shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below.  The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph E.  Within 30 days after OIG receives the
information identified in Section V.A.9 of the CIA or any additional information
submitted by UHS in response to a request by OIG, whichever is later, OIG will
notify UHS if the IRO is unacceptable.  Absent notification from OIG that the
IRO is unacceptable, UHS may continue to engage the IRO.  

2.If UHS engages a new IRO during the term of the CIA, that IRO must also meet
the requirements of this Appendix.  If a new IRO is engaged, UHS shall submit
the information identified in Section V.A.9 of the CIA to OIG within 30 days of
engagement of the IRO.  Within 30 days after OIG receives this information or
any additional information submitted by UHS at the request of OIG, whichever is
later, OIG will notify UHS if the IRO is unacceptable.  Absent notification from
OIG that the IRO is unacceptable, UHS may continue to engage the IRO.  

B.IRO Qualifications

The IRO shall:

1.assign individuals to conduct the Claims Review who have expertise in the
Medicare, state Medicaid, and TRICARE program requirements applicable to the
claims being reviewed;  

2.assign individuals to design and select the Claims Review sample who are
knowledgeable about the appropriate statistical sampling techniques;

3.assign individuals to conduct the coding review portions of the Claims Review
who have a nationally recognized coding certification and who have maintained
this certification (e.g., completed applicable continuing education
requirements);

4.assign licensed nurses or physicians with relevant education, training and
specialized expertise (or other licensed health care professionals acting within
their scope



Universal Health Services, Inc.

CIA - Appendix A

 

 

 



46

--------------------------------------------------------------------------------

 

of practice and specialized expertise) to make the medical necessity
determinations required by the Claims Review; and

5.have sufficient staff and resources to conduct the reviews required by the CIA
on a timely basis.

C.IRO Responsibilities

The IRO shall:

1.perform each Claims Review in accordance with the specific requirements of the
CIA;

2.follow all applicable Medicare, state Medicaid, and TRICARE program rules and
reimbursement guidelines in making assessments in the Claims Review;

3.request clarification from the appropriate authority (e.g., Medicare
contractor), if in doubt of the application of a particular Medicare, state
Medicaid, or TRICARE program policy or regulation;

4.respond to all OIG inquires in a prompt, objective, and factual manner; and

5.prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.

D.UHS Responsibilities

UHS shall ensure that the IRO has access to all records and personnel necessary
to complete the reviews listed in III.E of this CIA and that all records
furnished to the IRO are accurate and complete.

E.IRO Independence and Objectivity

The IRO must perform the Claims Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the U.S. Government Accountability Office.

F.IRO Removal/Termination

1.UHS and IRO.  If UHS terminates its IRO or if the IRO withdraws from the
engagement during the term of the CIA, UHS must submit a notice explaining (a)
its reasons for termination of the IRO or (b) the IRO’s reasons for its
withdrawal to OIG, no later than 30 days after termination or withdrawal.  UHS
must engage a new IRO in accordance with Paragraph A of this Appendix and within
60 days of termination or withdrawal of the IRO.



Universal Health Services, Inc.

CIA - Appendix A

 

 

 



47

--------------------------------------------------------------------------------

 

2.OIG Removal of IRO.  In the event OIG has reason to believe the IRO does not
possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph E, or has failed to carry out its
responsibilities as described in Paragraph C, OIG shall notify UHS in writing
regarding OIG’s basis for determining that the IRO has not met the requirements
of this Appendix.  UHS shall have 30 days from the date of OIG’s written notice
to provide information regarding the IRO’s qualifications, independence or
performance of its responsibilities in order to resolve the concerns identified
by OIG.  If, following OIG’s review of any information provided by UHS regarding
the IRO, OIG determines that the IRO has not met the requirements of this
Appendix, OIG shall notify UHS in writing that UHS shall be required to engage a
new IRO in accordance with Paragraph A of this Appendix.  UHS must engage a new
IRO within 60 days of its receipt of OIG’s written notice.  The final
determination as to whether or not to require UHS to engage a new IRO shall be
made at the sole discretion of OIG.    

 

 



Universal Health Services, Inc.

CIA - Appendix A

 

 

 



48

--------------------------------------------------------------------------------

 

Appendix B

Claims Review

A.Claims Review.  The IRO shall perform the Claims Review annually to cover each
of the five Reporting Periods.  The Claims Review shall be conducted at 8 of the
Behavioral Health Facilities (“Subject Facilities”) for each Reporting Period.
For each 20 additional facilities that UHS may acquire after execution of this
Agreement during the term of this CIA and that meet the definition of a
Behavioral Health Facility, 1 additional facility will be added to the Subject
Facilities for each Reporting Period. The IRO shall perform all components of
each Claims Review.

1.Definitions.  For the purposes of the Claims Review, the following definitions
shall be used:

 

a.

Overpayment:  The amount of money a Subject Facility or Facilities have received
in excess of the amount due and payable under Medicare program, a state Medicaid
program, or the TRICARE program requirements, as determined by the IRO in
connection with the Claims Review performed under this Appendix B.

 

b.

Paid Claim:  A claim submitted by a Subject Facility and for which the Subject
Facility has received reimbursement for inpatient or residential psychiatric
services or inpatient or residential substance use disorder treatment services
from the Medicare program, a state Medicaid program, or the TRICARE program.

 

c.

Population:  The Population shall be defined as all Paid Claims during the
12-month period covered by the Claims Review.  In OIG’s discretion, OIG may
limit the Population to one or more subset(s) of Paid Claims to be reviewed and
shall notify UHS and the IRO of its selection of the Population at least 30 days
prior to the end of each Reporting Period.  

 



UHS, or its IRO on behalf of UHS, may submit proposals identifying suggestions
for the subset(s) of Paid Claims to be reviewed at least 90 days prior to the
end of each Reporting Period.  In connection with limiting the Population, OIG
may consider (1) proposals submitted by UHS or its IRO, (2) information
furnished to OIG regarding the results of UHS’s internal risk assessment and
internal auditing, or (3) information provided by the Independent Monitor.  The
determination of whether, and in what manner, to limit the Population shall be
made at the sole discretion of OIG.



Universal Health Services, Inc.

CIA - Appendix B

 

 

49



 

--------------------------------------------------------------------------------

 

2.Selection of Facilities.  In connection with limiting the Population, OIG will
select the Subject Facilities for the Claims Review in each Reporting
Period.  In order to facilitate OIG’s selection, at least 90 days prior to the
end of the Reporting Period, UHS shall furnish to OIG the following information
for each Behavioral Health Facility for the prior calendar year: (1) Federal
health care program revenues, (2) Federal health care program patient census,
(3) Federal health care program payor mix, and (4) average patient lengths of
stay.  UHS, or its IRO on behalf of UHS, may submit proposals identifying
suggestions for the Behavioral Health Facilities to be reviewed at least 90 days
prior to the end of each Reporting Period.  

3. Claims Review Sample.  The IRO shall randomly select and review a sample of
50 Paid Claims (Claims Review Sample) for each of the Subject Facilities.  The
Paid Claims shall be reviewed based on the supporting documentation available at
UHS’s or the Subject Facility’s office or under UHS’s control and applicable
Medicare program, a state Medicaid program, or the TRICARE program requirements
to determine whether the items and services furnished were medically necessary,
appropriately documented, and whether the claim was correctly coded, submitted,
and reimbursed.  For each Paid Claim in the Claims Review Sample that results in
an Overpayment, the IRO shall review the system(s) and process(es) that
generated the Paid Claim and identify any problems or weaknesses that may have
resulted in the identified Overpayments.  The IRO shall provide its observations
and recommendations on suggested improvements to the system(s) and the
process(es) that generated the Paid Claim.  

4.Other Requirements.

 

a.

Supplemental Materials.  The IRO shall request all documentation and materials
required for its review of the Paid Claims in the Claims Review Sample and UHS
or the Subject Facility shall furnish such documentation and materials to the
IRO prior to the IRO initiating its review of the Claims Review Sample.  If the
IRO accepts any supplemental documentation or materials from UHS or the Subject
Facility after the IRO has completed its initial review of the Claims Review
Sample (Supplemental Materials), the IRO shall identify in the Claims Review
Report the Supplemental Materials, the date the Supplemental Materials were
accepted, and the relative weight the IRO gave to the Supplemental Materials in
its review.  In addition, the IRO shall include a narrative in the Claims Review
Report describing the process by which the Supplemental Materials were accepted
and the IRO’s reasons for accepting the Supplemental Materials.

 

b.

Paid Claims without Supporting Documentation.  Any Paid Claim for which the
Subject Facility or Facilities cannot produce



Universal Health Services, Inc.

CIA - Appendix B

 

 

50



 

--------------------------------------------------------------------------------

 

 

documentation shall be considered an error and the total reimbursement received
by the Subject Facility or Facilities for such Paid Claim shall be deemed an
Overpayment.  Replacement sampling for Paid Claims with missing documentation is
not permitted.

 

c.

Use of First Samples Drawn.  For the purposes of the Claims Review Sample
discussed in this Appendix, the first set of Paid Claims selected shall be used
(i.e., it is not permissible to generate more than one list of random samples
and then select one for use with the Claims Review Sample).

5.Repayment of Identified Overpayments.   Subject Facilities shall repay within
60 days any Overpayment(s) identified by the IRO in the Claims Review Sample, in
accordance with the requirements of 42 U.S.C. § 1320a-7k(d) and any applicable
regulations and Centers for Medicare and Medicaid Services (CMS) guidance (the
“CMS overpayment rule”), or TRICARE guidance.  If UHS determines that the CMS
overpayment rule requires that an extrapolated Overpayment be repaid, Subject
Facilities shall repay that amount at the mean point estimate as calculated by
the IRO.  UHS shall make available to OIG all documentation that reflects the
refund of any Overpayment(s) to the payor.  OIG, in its sole discretion, may
refer the findings of the Claims Review Sample (and any related work papers)
received from UHS to the appropriate Medicare, state Medicaid, or TRICARE
program contractor for appropriate follow up by that payor.

B.Claims Review Report.  The IRO shall prepare a Claims Review Report as
described in this Appendix for each Claims Review performed.  The following
information shall be included in the Claims Review Report.

 

1.

Claims Review Methodology.

 

a.

Claims Review Population.  A description of the Population subject to the Claims
Review.  

 

b.

Claims Review Objective.  A clear statement of the objective intended to be
achieved by the Claims Review.

 

c.

Source of Data.  A description of (1) the process used to identify Paid Claims
in the Population and (2) the specific documentation relied upon by the IRO when
performing the Claims Review (e.g., medical records, physician orders,
certificates of medical necessity, requisition forms, local medical review
policies (including title and policy number), CMS program memoranda (including
title and issuance number), Medicare carrier or intermediary manual or



Universal Health Services, Inc.

CIA - Appendix B

 

 

51



 

--------------------------------------------------------------------------------

 

 

bulletins (including issue and date), other policies, regulations, or
directives).

 

d.

Review Protocol.  A narrative description of how the Claims Review was conducted
and what was evaluated.

 

e.

Supplemental Materials.  A description of any Supplemental Materials as required
by Section A.3.a., above.

 

2.

Statistical Sampling Documentation.

 

a.

A copy of the printout of the random numbers generated by the “Random Numbers”
function of the statistical sampling software used by the IRO.

 

b.

A description or identification of the statistical sampling software package
used by the IRO.

 

3.

Claims Review Findings.

 

a.

Narrative Results.

 

i.

A description of billing and coding system(s), including the identification, by
position description, of the personnel involved in coding and billing.

 

ii.

A description of controls in place to ensure that all items and services billed
to Medicare program, a state Medicaid program, or the TRICARE program are
medically necessary and appropriately documented.

 

iii.

A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.) regarding the Claims
Review, including the results of the Claims Review Sample.

 

b.

Quantitative Results.

 

i.

Total number and percentage of instances in which the IRO determined that the
coding of the Paid Claims differed from what should have been the correct coding
and in which such difference resulted in an Overpayment.

 

ii.

Total number and percentage of instances in which the IRO determined that a Paid
Claim was not appropriately



Universal Health Services, Inc.

CIA - Appendix B

 

 

52



 

--------------------------------------------------------------------------------

 

 

documented and in which such documentation errors resulted in an Overpayment.

 

iii.

Total number and percentage of instances in which the IRO determined that a Paid
Claim was for items or services that were not medically necessary and resulted
in an Overpayment.

 

iv.

Total dollar amount of all Overpayments in the Claims Review Sample.

 

v.

Total dollar amount of Paid Claims included in the Claims Review Sample.

 

vi.

Error Rate in the Claims Review Sample.  The Error Rate shall be calculated by
dividing the Overpayment in the Claims Review Sample by the total dollar amount
associated with the Paid Claims in the Claims Review Sample.

 

vii.

An estimate of the actual Overpayment in the Population at the mean point
estimate.

 

viii.

A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim:  Federal health care program billed,
beneficiary health insurance claim number, date of service, code submitted
(e.g., DRG, CPT code, etc.), code reimbursed, allowed amount reimbursed by
payor, correct code (as determined by the IRO), correct allowed amount (as
determined by the IRO), dollar difference between allowed amount reimbursed by
payor and the correct allowed amount.  

 

c.

Recommendations.  The IRO’s report shall include any recommendations for
improvements to billing and coding system or to controls for ensuring that all
items and services billed to Medicare program, a state Medicaid program, or the
TRICARE program are medically necessary and appropriately documented, based on
the findings of the Claims Review.

4.Credentials.  The names and credentials of the individuals who: (1) designed
the statistical sampling procedures and the review methodology utilized for the
Claims Review and (2) performed the Claims Review.



Universal Health Services, Inc.

CIA - Appendix B

 

 

53



 